ACCEPTED
                                                                                                    05-15-00501-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               8/18/2015 2:47:37 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                      TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                                                                   FILED IN
                                                                            5th COURT OF APPEALS
COMMISSIONER
                                                                                DALLAS, TEXAS
John J. Specia, Jr.
                                                                            8/18/2015 2:47:37 PM
                                                                                  LISA MATZ
August 18, 2015                                                                     Clerk

Lisa Matz, Clerk
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, TX 75202


Re:       Cause No. 05-15-00501-CV
          In the Interest of A.H.J., A.H. and A.H., children


Dear Ms. Matz:

       Pursuant to my telephone conversation with your office this afternoon with regard to
oral argument scheduled for the above case, I am e-filing this letter notice that Mr. Mark T.
Zuniga will be present for oral argument set on September 2, 2015 at 10.00 a.m. If you
should require additional information, please contact me at (512) 929-6819.



          .

                                               Sincerely,

                                               /s/ Martha Garcia
                                               Martha Garcia, Legal Assistant




                                   MARTHA.GARCIA2@DFPS.STATE.TX.US
                                    2401 RIDGEPOINT DRIVE, BLDG. H-2
                                                 MC: Y-956
                                             AUSTIN TX 78754
                                 TEL. (512) 929-6819  FAX (512) 339-5876